            Case 5:18-cr-00258-EJD Document 365-1 Filed 03/30/20 Page 1 of 2




 1 JOHN D. CLINE (CA State Bar No. 237759)
   50 California Street, Suite 1500
 2 San Francisco, CA 94111
   Telephone: (415) 662-2260 │Facsimile: (415) 662-2263
 3 Email: cline@johndclinelaw.com

 4 KEVIN M. DOWNEY (Admitted Pro Hac Vice)
   LANCE A. WADE (Admitted Pro Hac Vice)
 5 AMY MASON SAHARIA (Admitted Pro Hac Vice)
   KATHERINE TREFZ (CA State Bar No. 262770)
 6 WILLIAMS & CONNOLLY LLP
   725 Twelfth Street, NW
 7 Washington, DC 20005
   Telephone: (202) 434-5000 │Facsimile: (202) 434-5029
 8 Email: KDowney@wc.com; LWade@wc.com; ASaharia@wc.com; KTrefz@wc.com

 9
     Attorneys for Defendant ELIZABETH A. HOLMES
10

11
                                 UNITED STATES DISTRICT COURT
12
                               NORTHERN DISTRICT OF CALIFORNIA
13
                                         SAN JOSE DIVISION
14

15   UNITED STATES OF AMERICA,                 )   Case No. CR-18-00258-EJD-SVK
                                               )
16         Plaintiff,                          )   DEFENDANT ELIZABETH HOLMES’
                                               )   WAIVER OF PRESENCE AT APRIL 1, 2020
17   v.                                        )   HEARING
     ELIZABETH HOLMES,                         )
18                                             )
                                               )   FILED UNDER SEAL
19                                             )
           Defendant.                          )
20                                             )   Hon. Edward J. Davila
                                               )
21

22

23

24

25

26

27

28

     DEFENDANT’S WAIVER OF PRESENCE AT APRIL 1, 2020 HEARING
     CR-18-00258 EJD SVK                      1
30
            Case 5:18-cr-00258-EJD Document 365-1 Filed 03/30/20 Page 2 of 2




 1          The undersigned defendant hereby waives the right to be present upon the telephonic hearing

 2 scheduled for April 1, 2020 at 11:00 AM (PST). The undersigned defendant further agrees that her

 3 interests will be deemed represented at the April 1 hearing by the presence of her attorneys, the same as

 4 if the defendant herself was personally present.

 5

 6

 7 DATED: March 30, 2020

 8

 9
                                                        ELIZABETH HOLMES
10

11
     DATED: March 30, 2020
12

13

14

15                                                      LANCE WADE
                                                        Attorney for Elizabeth Holmes
16

17

18

19
20

21

22

23

24

25

26

27

28

     DEFENDANT’S WAIVER OF PRESENCE AT APRIL 1, 2020 HEARING
     CR-18-00258 EJD SVK                      2
30
